Citation Nr: 0218580	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  99-08 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1. Entitlement to an increased disability rating for 
residuals of fracture, left femur, currently evaluated 
as 20 percent disabling.

2. Entitlement to a total disability rating for 
compensation purposes due to individual unemployability 
(TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1969 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.  In pertinent part, this 
decision denied the veteran's claims of entitlement to an 
increased evaluation for residuals of a left femur 
fracture and for TDIU.  The veteran subsequently perfected 
this appeal.

A videoconference hearing before the undersigned was held 
in October 2000.  

In November 2000, the Board remanded this case for 
additional development.  The case has since returned to 
the Board.

The Board notes that the veteran was represented by James 
W. Stanley, Jr.  In an October 2002 letter the veteran was 
notified that VA had revoked Mr. Stanley's authority to 
represent VA claimants.  The veteran was informed that Mr. 
Stanley was removed as his authorized representative and 
that he could continue his appeal without representation, 
appoint a veterans' service organization, or appoint a 
different private attorney.  The veteran was further 
informed that he should respond within 15 days.  The 
veteran has not responded and therefore, the Board assumes 
the veteran wants to represent himself and will resume 
review of his appeal.


FINDINGS OF FACT

1. VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2. The residuals of fracture of the left femur are 
manifested by x-ray evidence of a healed fracture, 
complaints of chronic pain, an external rotation 
deformity of the left hip of 15 degrees with pain on 
extremes of external rotation, a shortened left lower 
extremity, and muscle atrophy.  Resolving reasonable 
doubt in the veteran's favor, these residuals more 
closely approximate a marked hip disability.  

3. The veteran has not submitted objective evidence tending 
to show that the service-connected residuals of left 
femur fracture require frequent hospitalization or cause 
marked interference with employment other than that 
contemplated within the schedular standards.

4. The veteran is currently service-connected for residuals 
of a left femur fracture (increased to 30 percent by 
this decision); hearing loss (0 percent); residuals of 
left inguinal hernia repair (0 percent); and residuals 
of a fractured mandible (0 percent).  The veteran does 
not meet the schedular requirements for TDIU and his 
service-connected disabilities alone are not sufficient 
to produce his unemployability. 


CONCLUSIONS OF LAW

1. The criteria for a 30 percent evaluation, and no more, 
for residuals of a fracture of the left femur are met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321(b), 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5250, 5252, 5254, 5255, 5275 (2002).

2. The criteria for the award of a total rating for 
compensation based upon individual unemployability are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been 
a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements. 

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  

The veteran was notified of the laws and regulations 
regarding an increased evaluation for his left leg 
disability and for TDIU in the April 1999 rating decision, 
the April 1999 statement of the case (SOC) and the April 
2002 supplemental statement of the case (SSOC).  These 
documents also notified the veteran of the evidence of 
record and of the reasons and bases for denial.  In a 
February 2001 letter the veteran was advised of the 
enactment of the VCAA and informed that VA would make 
reasonable efforts to get the evidence necessary to 
support his claims, such as medical records, employment 
records, or records from other federal agencies.  The 
veteran was informed of the type of evidence needed for 
him to successfully prosecute his claim and the type of 
assistance VA would provide him in obtaining additional 
evidence.  

The RO requested the veteran's records from the Social 
Security Administration (SSA).  These records were 
received and associated with the claims folder.  In the 
February 2001 letter, the veteran was requested to provide 
the names and addresses of all recent medical care 
providers for his left leg disability and to complete an 
authorization for release of records from the Arkansas 
Highway and Transportation Department.  The veteran did 
not identify additional records that need to be obtained 
and it does not appear that he submitted the requested 
authorization.  The Board notes that the claims folder 
contains a March 2001 statement from the Arkansas State 
Highway and Transportation Department.  In keeping with 
the duty to assist, the veteran was provided a VA 
examination in January 1999.

Accordingly, the Board finds that VA has satisfied its 
duty to notify and to assist and that under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Service medical records show that in April 1970 the 
veteran sustained a fracture of the left femur that was 
treated by open reduction and internal fixation with a 
Schneider nail.  Final diagnosis was healed fracture of 
the left femur with limitation of motion and muscle 
atrophy, and post-operative intramedullary nail fixation.  
Private hospital and outpatient records show that the 
fixation device in the left femur was removed in May 1979. 

The veteran underwent a VA examination in January 1995.  
He reported daily left lower extremity pain generally 
worse at the proximal and distal left femur.  Pain is 
worse with climbing and when pushing the clutch when 
driving trucks.  Prolonged sitting, standing or walking 
also increases the discomfort.  He does not require a 
cane, crutch or walker.  

Physical examination revealed normal carriage and posture.  
It was noted that the veteran walks with external rotation 
of the left foot and leg and has a very slight limp.  
Examination of the left thigh was normal except for 
surgical scars which were described as flat, nontender, 
non-binding, and well healed.  When lying on his back, the 
veteran holds his left lower extremity externally rotated 
about 60 degrees.  He is able to decrease this to 0 
degrees but is unable to then internally rotate the leg 
and foot.  Range of motion of the knees was normal 
bilaterally with no crepitus, effusion, or inflammation.  
The examiner noted that there was no deformity of the 
knee.  Flexion, extension, abduction and adduction of the 
hips were normal bilaterally and there was no sign of 
inflammation.  X-rays revealed an old healed fracture 
through the proximal shaft of the femur with some 
deformity and new bone formation.  The remainder of the 
bony structures were unremarkable.  The articular surfaces 
and the joint space at the left hip appeared unremarkable.  
Radiologic impression was old healed proximal femoral 
fracture.  The examiner indicated that x-rays were 
reviewed and retained nail and bursitis was not found.  
Assessment included "[s]tatus post fracture and surgery, 
left femur."  

A March 1996 report from Dr. DeYoung indicates the veteran 
was first seen in October 1995 with complaints of joint 
pain.  Blood work revealed an elevated ANA and the veteran 
was referred to a rheumatologist who felt that he had a 
degenerative type process.  Thereafter, the veteran was 
examined for seizures.  Dr. DeYoung noted that he felt 
that that the veteran was unemployable as a mechanic due 
to his extensive coronary artery disease and his new onset 
seizure disorder.  

X-rays of the left femur taken in March 1996 showed a 
healed fracture of the proximal shaft of the left femur 
with exuberant callous formation present.  X-rays of the 
knees at that time revealed the knee joint spaces to be 
adequately maintained and the distal femur and proximal 
tibia were intact.  

In August 1996, the veteran underwent a general physical 
examination in connection with his Social Security claim.  
He reported his main problems as chest pain, pain in the 
left knee and hip, and seizure disorder.  It was noted 
that the veteran retired from work in April 1996.  On 
physical examination, internal rotation of the left hip 
was reported as 0 to 30 degrees and external rotation from 
0 to 45 degrees.  Range of motion of the knees was noted 
to be normal.  Diagnoses included pain in the left knee 
and hip following left femur fracture in 1970.  A February 
1997 SSA disability determination and transmittal 
indicates the veteran was determined to be disabled as of 
November 1, 1995.  Primary diagnosis was seizure disorder 
and secondary diagnosis was listed as coronary artery 
disease.  

VA outpatient records indicate that in October 1998 the 
veteran presented with complaints of sharp pain in the 
left hip and knee, worse with walking and some giving way.  
X-rays of the left knee were reported as within normal 
limits.  X-rays of the left hip and left femur appear to 
be reported as old fracture from previous motor vehicle 
accident (MVA) but otherwise normal.  Assessment included 
degenerative joint disease and the veteran was referred to 
prosthetics for a cane.

An undated VA examination indicates that the veteran 
complains of pain from his left hip to his left knee and 
that his left leg gets numb below the left knee.  Physical 
examination revealed that the veteran favored the left leg 
with ambulation.  There was an 8-inch scar that was well 
healed and non-tender.  Range of motion of the left hip 
and left knee was normal in all parameters.  Impression 
was "[r]esiduals of fracture of the left femur, 
postoperative status, open reduction."  

The veteran underwent another VA examination in January 
1999.  He uses a cane in his right hand "99% of the time" 
and has been found to have a shortening of the left lower 
extremity.  When walking he will occasionally have a 
catching pain in the frontal aspect of the left hip and 
left knee which is severe enough to make him want to fall.  
He can sit approximately 30 minutes.  He can walk 1/2 a 
block and then has onset of left leg and back pain.  
Standing for 10 minutes also produces back and leg pain.

Physical examination revealed poor muscle volume and tone.  
A bluish-red cyanotic color to the lower extremities was 
noted.  The veteran stood with a drop in the right pelvis 
that required 3/8-inch elevation to level the pelvis on 
the left.  In his efforts to heel-walk and toe-walk the 
veteran showed muscle control power in the triceps, 
dorsiflexors and evertors.  The examiner noted that he was 
unable to elicit a reflex either at the knee or ankle 
level in the sitting position.

In the standing position, the veteran's stance with the 
right foot was 30 degrees from the straight ahead position 
of 0 degrees and on the left side the position was 45 
degrees.  In the supine position and at rest, the right 
leg rolled externally 45 degrees.  Measuring the angle of 
the foot from the vertical position of 0 degrees, the left 
measured 70 degrees.  With the pelvis leveled in the 
supine position, the right lower extremity measured 34-3/8 
inches as compared to 34 inches on the left.  The left 
femur measured 12 inches as compared to 12 1/2 inches on the 
right side.  Calves measured 11 1/2 inches bilaterally.  
Range of motion of the left knee was 0 to 140 degrees.  
Range of motion of the left hip revealed an external 
rotation deformity of 15 degrees, flexion to 125 degrees, 
adduction to 25 degrees, abduction to 45 degrees, and 
external rotation to 60 degrees.  The right hip showed 125 
degrees of flexion, 45 degrees abduction, 30 degrees 
adduction, 60 degrees external rotation and 40 degrees 
internal rotation.  The extreme of external rotation on 
the left hip was painful.  No pain was elicited at the 
knee and palpation of surgical scars did not produce pain.

Multiple films of the femur were reported to reveal 
evidence of a healed fracture at the junction of the 
proximal and middle one-third.  Femoral canal was quite 
wide with mottled bone scattered along the course of the 
femoral canal.  A large amount of callus was noted along 
the medial fracture site.  Impressions included remote 
fracture of the left femur, with open reduction and 
internal fixation; remote removal of internal fixation 
device; short left lower extremity; scattered hypalgesia 
and hypesthesia, left lower extremity, lateral femoral, 
lateral leg, etiology as yet undetermined.  Bursitis was 
not found.  The examiner indicated that he was unable to 
give an estimate of the functional loss or limitation due 
to pain.  The examiner also commented that sensory 
examination revealed scattered areas of hypalgesia and 
hypesthesia that could not be assigned to a peripheral 
nerve or a nerve root and that previous examiners have 
referred to the veteran's alcohol intake.  

A June 1999 VA physical therapy discharge summary reports 
that the veteran had been seen for back and leg pain and 
was instructed in the use of heat/ice and exercises.  He 
reported good results from the initial session but failed 
to follow-up and was discharged.

Subsequent VA outpatient records indicate continued 
complaints of left leg and hip pain.  A March 2000 history 
and physical indicates the veteran complains of weakness 
and difficulty with walking.  Physical examination 
revealed abrasions with scabs and scars on both lower 
extremities from "falls."  Axis III diagnosis included 
status post-op left femur fracture with deformity and 
weakness.  The veteran was admitted to the VA medical 
center on March 22, 2000 with a history of chronic 
alcoholism.  X-rays of the pelvis and left hip were taken 
in April 2000 and revealed 1) overall, no significant 
change from October 1998, there was evidence of a healed 
fracture proximal left femoral shaft; and 2) 
atherosclerotic disease.  The veteran was discharged on 
April 17, 2000 with the following Axis I diagnoses: 
1) alcohol dependence, continuous; 2) alcohol withdrawal 
delirium; 3) alcohol related dementia; and 4) tobacco use 
disorder.  Axis III diagnoses included 
1) macrocytic anemia; 2) malnutrition; 3) dementia; 4) 
chronic obstructive pulmonary disease; 5) peripheral 
neuropathy; 6) status post fractured left femur; and 7) 
fracture fourth left metacarpal.  It was noted that the 
veteran is not capable of handling his finances and that 
he is not employable permanently.

At the October 2000 videoconference hearing, the veteran 
testified that he has severe pain in his left leg.  He 
reported that this pain interfered with his ability to 
work and that he quit working because of leg pain.  He 
experiences "lightning pain," takes pain pills, and uses a 
cane.  

A March 2001 letter from the Arkansas State Highway and 
Transportation Department indicates that the veteran had 
worked in their shop since 1973.  In 1985 he was working 
10-hour days on a concrete floor causing his leg pain to 
worsen.  At that time he was transferred to the road crew 
where he worked until he retired on disability.

Increased evaluation for residuals of a left femur 
fracture

The veteran was originally service connected for residuals 
of a healed fracture of the left femur, with malunion, 
external rotation and retained nail with secondary 
bursitis in February 1972 and assigned a 20 percent 
evaluation effective November 11, 1971.  The 20 percent 
evaluation has been confirmed and continued on various 
occasions throughout the years.  In September 1997, the 
Board denied an evaluation in excess of 20 percent.  The 
veteran contends that the current 20 percent evaluation 
does not adequately reflect the severity of his 
disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(rating schedule), found in 38 C.F.R. Part 4.  Disability 
ratings are intended to compensate impairment in earning 
capacity due to a service-connected disorder.  38 U.S.C.A. 
§ 1155 (West 1991).  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 
(2002); Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern. Although a rating specialist is directed to 
review the recorded history of a disability in order to 
make a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

In accordance with VA's rating schedule, the RO evaluated 
the veteran's left leg disability pursuant to Diagnostic 
Code 5255.  Under this provision, impairment of the femur 
is rated as follows: malunion of the femur with slight 
knee or hip disability (10 percent), with moderate knee or 
hip disability (20 percent), and with marked knee or hip 
disability (30 percent); fracture of surgical neck of the 
femur with false joint (60 percent); fracture of the shaft 
or anatomical neck of femur with nonunion without loose 
motion, weightbearing preserved with aid of brace (60 
percent); and fracture of shaft or anatomical neck of 
femur with nonunion, with loose motion (spiral or oblique 
fracture) (80 percent).  38 C.F.R. § 4.71a, Diagnostic 
Code 5255 (2002).  

Pursuant to VA standards, normal range of motion of the 
hip is flexion from 0 to 125 degrees and abduction from 0 
to 45 degrees; normal range of motion of the knee is from 
0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2002).  On 
examination in January 1999, left hip flexion was to 125 
degrees and abduction to 45 degrees.  Range of motion of 
the left knee was from 0 to 140 degrees and no pain was 
elicited at the knee. 

X-ray evidence indicates a healed fracture of the femur.  
As discussed, range of motion of the left knee and left 
hip are reportedly within normal limits.  Notwithstanding, 
on review of the record and resolving reasonable doubt in 
the veteran's favor, the Board finds that his disability 
more closely approximates that of a marked hip disability.  
See 38 U.S.C.A. § 5107(b) (West Supp. 2002).  In making 
this decision, the Board finds the results of the January 
1999 VA examination to be highly probative.  Examination 
at that time revealed that the veteran has an external 
rotation deformity of the left hip of 15 degrees with pain 
on extremes of external rotation, a shortened left lower 
extremity, and muscle atrophy of the left femur.  Further, 
the veteran complains of chronic pain, has a reported 
history of falls and needs to use a cane.  There is no 
evidence of a fracture of the surgical neck of the femur 
with false joint or fracture of the shaft or anatomical 
neck of the femur with nonunion without loose motion.  
Accordingly, an evaluation in excess of 30 percent is not 
warranted under Diagnostic Code 5255.

Additional provisions that are potentially applicable to 
the veteran's disability and that provide for an 
evaluation in excess of 30 percent include Diagnostic 
Codes 5250, 5252, 5254 and 5275.  On review of the medical 
evidence of record, the Board finds that an evaluation in 
excess of 30 percent is not warranted under these 
provisions as there is no evidence that the veteran has 
ankylosis of the hip (Diagnostic Code 5250), thigh flexion 
limited to 10 degrees (Diagnostic Code 5252), a flail hip 
joint (Diagnostic Code 5254), or shortening of the left 
lower extremity by 3 to 31/2 inches (Diagnostic Code 5275).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due 
to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  However, any such functional loss must be 
"supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  See 38 C.F.R. § 4.40 
(2001). As discussed, there is evidence of painful motion, 
muscle atrophy and shortening of the left extremity.  
However, these findings are already encompassed in the 
increased evaluation to 30 percent and the Board does not 
find additional adequate pathology to support an 
evaluation in excess of 30 percent. 

Finally, to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1) (2002).  The 
criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  
The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, 
the Board is not precluded from raising this question, and 
in fact is obligated to liberally read all documents and 
oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the 
Board must address referral under 38 C.F.R. §3.321(b)(1) 
only where circumstances are presented which the Director 
of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  In this case, the evidence of record 
does not indicate the veteran is frequently hospitalized 
for the residuals of his left femur fracture and there is 
no objective evidence that it has a marked interference 
with employment other than that contemplated within the 
schedular standards.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6-96 (1996).

TDIU

The veteran is service connected for the following 
disabilities: residuals of a left femur fracture 
(increased to 30 percent by this decision); hearing loss 
(0 percent); residuals of left inguinal hernia repair (0 
percent); and residuals of a fractured mandible (0 
percent).  The veteran contends that he is unable to 
maintain substantially gainful employment as a result of 
these disabilities.  

Total disability is considered to exist when there is 
present any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) 
(2002).  Total ratings are authorized for any disability 
or combination of disabilities for which the rating 
schedule prescribes a 100 percent evaluation or, with less 
disability where the requirements of 38 C.F.R. § 4.16 are 
met.  See 38 C.F.R. § 3.340(a)(2) (2002). 

Total disability ratings for compensation may be assigned 
if the schedular rating is less than total and the veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2002).  
Rating boards should submit to the Director, Compensation 
and Pension Service, for extraschedular consideration all 
cases of veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in paragraph (a).  
38 C.F.R. § 4.16(b) (2002).

If a total disability rating is based on a disability or 
combination of disabilities for which the rating schedule 
provides an evaluation of less than 100 percent, it must 
be determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a) (2002).

The veteran does not meet the schedular requirements for 
TDIU.  The veteran has been granted service connection for 
various disabilities but he does not have at least one 
disability rated at 40 percent or more and does not have a 
combined rating of 70 percent or more.  Further, the 
evidence of record suggests that the veteran is 
unemployable primarily due to his non-service-connected 
coronary artery disease and seizure disorder.  The record 
does not contain competent medical evidence indicating 
that the veteran is unemployable by reason of his service-
connected disabilities.  As such, it is not necessary for 
referral for extraschedular consideration.  See 38 C.F.R. 
§ 4.16(b) (2002). 

Consequently, it is the Board's opinion that the veteran's 
service-connected disabilities alone are not sufficient to 
produce the veteran's unemployability.  The preponderance 
of the evidence is against the veteran's claim for TDIU 
and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West Supp. 2002).  
Accordingly, the veteran's claim for TDIU must be denied.


ORDER

An evaluation of 30 percent for residuals of fracture, 
left femur, is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to TDIU is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

